DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 17018551, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and newly cited prior art Bleiweiss (Pat 8200594).

Regarding claim 1,
 	Applicant argues Zaroo, paragraph 58. As shown above, in Zaroo, the candidate threads corresponding to the least objectionable scenario identified in operation 358 are scheduled. While Zaroo schedules its candidate threads corresponding to the least objectionable scenario, Zaroo does not schedule a resource comprising a computing resource or a storage resource for the candidate threads. The Applicant respectfully submits that Zaroo’s candidate threads cannot be considered as a resource comprising a computing resource and/or a storage resource.
 	The examiner relies on newly cited prior art Bleiweiss (Pat 8200594) to teach the amended limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and Bleiweiss (Pat 8200594).

Regarding claim 1 and 17 and 20,
 	Zaroo teaches a resource scheduling method implemented by a device, wherein the resource scheduling method comprises: 
 	determining a first load characteristic of a frame drawing thread, wherein the frame drawing thread draws an image frame; (interpreted as produces a predicted occupancy of a plurality of threads, given an initial occupancy, a miss rate curve for each thread, and a known size of the LLC, see Zaroo para [0046])
 	determining a predicted load value of the frame drawing thread based on the first load characteristic; (interpreted as  Once a candidate thread or threads are identified, the procedure flows to operation 356 wherein the cache divvying algorithm discussed above with reference to FIGS. 3 and 4 is used to predict the equilibrium occupancies of the candidate threads and any existing threads that would share the LLC according to the particular scenario being evaluated, see Zaroo para [0056])
 	determining a target resource scheduling manner based on the first load characteristic and the predicted load value; and (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057])
 	scheduling a resource for the frame drawing thread in the target resource scheduling manner. (interpreted as Finally, in operation 360, the candidate threads corresponding to the least objectionable scenario identified in operation 358 are scheduled that use the information in the available core, see Zaroo para [0058]).
 	However Zaroo does not teach drawing thread;
 	wherein the resource comprised at least one of a computing resource or a storage resource;
 	Arnold teaches drawing thread (interpreted as The graphics thread may handle rendering of frames for the animations in accordance with instructions provided by the input thread and in accordance with the frame rate, see Arnold para [0022]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo to include graphics threads as taught by Arnold since it would have been a simple modification providing expected results of using one type of processing of information (e.g. video/graphic) over another. 
 	However they do not teach wherein the resource comprised at least one of a computing resource or a storage resource;
 	Bleiweiss teaches wherein the resource comprised at least one of a computing resource or a storage resource; (interpreted as Memory resources are then allocated to one of a plurality of threads of a graphics processor for calculating navigational information for each of the plurality of agents, based on the start point and the end point for each of the plurality of agents, see col 12 lines 42-46).
 	It would have been obvious to one of ordinary skill in the art to combine the graphics thread taught by Zaroo in view of Arnold with the storage resource as taught by Bleiweiss since it would have been obvious to specify a resource type.

Regarding claim 2, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, wherein the first load characteristic indicates a resource requirement feature of the frame drawing thread (interpreted as The graphics thread may handle rendering of frames for the animations in accordance with instructions provided by the input thread and in accordance with the frame rate, see Arnold para [0022]).

Regarding claim 3 and 19, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, wherein the first load characteristic comprises at least one of an average quantity of cycles per instruction (CPI), a quantity of branch instructions, or a cache miss rate of the frame drawing thread. (interpreted as produces a predicted occupancy of a plurality of threads, given an initial occupancy, a miss rate curve for each thread, and a known size of the LLC, see Zaroo para [0046])

Regarding claim 4, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, further comprising determining the first load characteristic based on at least one of an average quantity of cycles per instruction (CPI), a quantity of branch instructions, or a cache miss rate of the frame drawing thread in a first time interval, wherein the first time interval is a period of time between a start of execution of the frame drawing thread and an end of the execution of the frame drawing thread. (interpreted as produces a predicted occupancy of a plurality of threads, given an initial occupancy, a miss rate curve for each thread, and a known size of the LLC, see Zaroo para [0046]. The MRC represents expected cache miss rates (misses per cycle or unit of time) of a particular thread at different cache occupancies, see para [0014]).

Regarding claim 5, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, further comprising determining the target resource scheduling manner based on the first load characteristic, the predicted load value, and a preset target frame rate. (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]).

Regarding claim 7, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, further comprising determining the target resource scheduling manner based on the first load characteristic, the predicted load value, and first mapping relationship information, wherein the first mapping relationship information comprises a plurality of pieces of load information and a resource scheduling manner corresponding to each of the pieces of load information, and wherein each of the pieces of load information comprise one load characteristic and one load value.  (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]).

Regarding claim 8, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 5, further comprising determining the predicted load value based on the first load characteristic and second mapping relationship information, wherein the second mapping relationship information comprises a plurality of load characteristics and a load value corresponding to each of the load characteristics.  (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]).

Regarding claim 10, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 8, further comprising determining, as the predicted load value, a load value of a frame preceding the image frame that is drawn using the frame drawing thread when the load characteristics in the second mapping relationship information do not comprise a reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold.  (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]).

Regarding claim 11, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, further comprising determining the target resource scheduling manner based on the first load characteristic and third mapping relationship information, wherein the third mapping relationship information comprises a plurality of load characteristics and a resource scheduling manner corresponding to each of the load characteristics.  (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]. Wherein it would have been obvious to perform the same method a plurality of times.)

Regarding claim 13, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 11, further comprising determining, as the target resource scheduling manner, a resource scheduling manner of a second frame drawing thread of a frame preceding the image frame that is drawn using the frame drawing thread when the load characteristics in the third mapping relationship information do not comprise a reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold.  (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]).


Regarding claim 18,
	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 17, further comprising: determining a first predicted load value of the frame drawing thread based on the load characteristic; determining a second predicted load value based on the application scenario and fourth mapping relationship information, wherein the fourth mapping relationship information comprises a plurality of application scenarios and a load value corresponding to each of the application scenarios; and determining the target predicted load value based on the first predicted load value and the second predicted load value. (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]. Wherein it would have been obvious to perform the same method a plurality of times.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and Bleiweiss (Pat 8200594) and Hannon (Pub No 20150089249)

Regarding claim 6, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 5, further comprising: determining a plurality of resource scheduling manners of scheduling a resource for the frame drawing thread based on the first load characteristic, the predicted load value, (interpreted as Then in operation 358, the predicted cache occupancies and miss-rate curves for each of the co-running threads in each of the scenarios are compared to identify which of the scenarios result in the fewest conflict LLC misses for all the co-running threads. This information may then be combined with other information, including but not limited to the amount of time a runnable thread has been queued waiting to be dispatched, relative importance of threads, etc., to evaluate which scenario results in the least objectionable impact on all co-running threads, see Zaroo para [0057]) and the preset target frame rate; (interpreted as The graphics thread may handle rendering of frames for the animations in accordance with instructions provided by the input thread and in accordance with the frame rate, see Arnold para [0022]).
 	However they do not teach and determining a resource scheduling manner with a lowest power consumption in the resource scheduling manners as the target resource scheduling manner.  
 	Hannon teaches and determining a resource scheduling manner with a lowest power consumption in the resource scheduling manners as the target resource scheduling manner. (interpreted as For example, by providing a hint to schedule a newly created thread on a first core, lower power consumption may be achieved, see para [0051]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo in view of Arnold and Bleiweiss with the power saving as taught by Hannon since it is known in the art to provide a preference for power saving. 

Claim 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and Bleiweiss (Pat 8200594) and Kannan (Pub No 20170206111)

Regarding claim 9, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 8, however do not teach further comprising determining a load value corresponding to a reference load characteristic as the predicted load value when the load characteristics in the second mapping relationship information comprise the reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold.  
 	Kannan teaches further comprising determining a load value corresponding to a reference load characteristic as the predicted load value when the load characteristics in the second mapping relationship information comprise the reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold.  (interpreted as A short-term-normalized-process sing-load for the thread is obtained, and then long-term historical load data for the thread is collected by increasing a count in a particular bucket of the plurality of buckets that has a normalized-load range that includes the short-term-normalized-processing-load and decreasing a count in all other buckets of the plurality of buckets. A load for a thread is predicted based on, at least, an immediate load and the count in each of the plurality of buckets, see para [0007]. Wherein the similarity threshold is equated as the historical load data).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo in view of Arnold and Bleiweiss with the load prediction for similar/historical data as taught by Kannan since it would have been a method of calculating a more accurate load prediction.


Regarding claim 12, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 11, however do not teach further comprising determining a resource scheduling manner corresponding to a reference load characteristic as the target resource scheduling manner when the load characteristics in the third mapping relationship information comprise the reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold. 
 	Kannan teaches further comprising determining a resource scheduling manner corresponding to a reference load characteristic as the target resource scheduling manner when the load characteristics in the third mapping relationship information comprise the reference load characteristic, wherein a similarity between the reference load characteristic and the first load characteristic is greater than or equal to a similarity threshold. (interpreted as A short-term-normalized-process sing-load for the thread is obtained, and then long-term historical load data for the thread is collected by increasing a count in a particular bucket of the plurality of buckets that has a normalized-load range that includes the short-term-normalized-processing-load and decreasing a count in all other buckets of the plurality of buckets. A load for a thread is predicted based on, at least, an immediate load and the count in each of the plurality of buckets, see para [0007]. Wherein the similarity threshold is equated as the historical load data).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo in view of Arnold and Bleiweiss with the load prediction for similar/historical data as taught by Kannan since it would have been a method of calculating a more accurate load prediction.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and Bleiweiss (Pat 8200594) and Accapadi (Pub No 20080163217).

Regarding claim 14, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, however they do not teach further comprising: determining an association thread of the frame drawing thread, wherein the association thread is capable of causing the frame drawing thread to sleep; and scheduling a resource for the association thread to accelerate execution of the association thread. 
 	Accapadi teaches further comprising: determining an association thread of the frame drawing thread, wherein the association thread is capable of causing the frame drawing thread to sleep; and scheduling a resource for the association thread to accelerate execution of the association thread.  (interpreted as After the reservation is established, if the lock is available and requested by a thread other than the second thread, the requesting thread is denied if its priority is not better than the second thread, and the requesting thread is added to the wait queue and put to sleep. In addition, the reservation is cleared.
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo in view of Arnold and Bleiweiss with priority and sleep as taught by Accapadi to provide priority to more important threads and save energy by sleeping lower priority threads. 


Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaroo (Pub No 20110231857) further in view of Arnold (Pub No 20150339002) and Bleiweiss (Pat 8200594) and Young (Pub No 20170090988).

Regarding claim 15, 
 	Zaroo in view of Arnold and Bleiweiss teaches the resource scheduling method of claim 1, however they do not teach wherein execution of the frame drawing thread is not completed within a predetermined time, wherein the resource scheduling method further comprises scheduling an additional resource for the frame drawing thread to accelerate the execution of the frame drawing thread, and wherein the predetermined time is a time required for completing the execution of the frame drawing thread when a resource is scheduled for the frame drawing thread in the target resource scheduling manner.  
 	Young teaches wherein execution of the frame drawing thread is not completed within a predetermined time, wherein the resource scheduling method further comprises scheduling an additional resource for the frame drawing thread to accelerate the execution of the frame drawing thread, and wherein the predetermined time is a time required for completing the execution of the frame drawing thread when a resource is scheduled for the frame drawing thread in the target resource scheduling manner (interpreted as If a particular thread has a speed requirement above a threshold (alternatively, if the thread has a target completion time below a threshold), then the assignment module 220 may assign the thread to a processor core of the first (faster) set of processor cores, see para [0091]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zaroo in view of Arnold and Bleiweiss with the thread completion time as taught by Young since it would have been a simple modification to have a time constraint for threads and a response to the time constraint for important threads.

Regarding claim 16, 
 	Zaroo in view of Arnold and Bleiweiss and Young teaches the resource scheduling method of claim 15, wherein a positive correlation relationship is between a size of the additional resource and a first difference, and wherein the first difference is between a time point of scheduling the additional resource and an end time point of the predetermined time. (interpreted as In some embodiments, the assignment module 220 may determine a thread completion time based on a processor speed and an estimated length of the thread. For example, a thread-level tag may indicate that a thread may take approximately eighteen thousand (18,000) processor cycles to complete. The assignment module 220 may determine a thread completion time by multiplying the estimated length (18,000 processor cycles) by the processor speed. The assignment module 220 may then compare the thread completion time to a time requirement and/or speed requirement of the thread (as indicated by one or more thread-level tags), see para [0093]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                
                                                                                                                                                                                        /JASON E MATTIS/Primary Examiner, Art Unit 2461